Title: From George Washington to Major Benjamin Tallmadge, 9 October 1779
From: Washington, George
To: Tallmadge, Benjamin


        
          Dear Sir
          Head Quarters West Point 9th Octob⟨r⟩ 1779.
        
        I have your favr of the 7th inclosing a letter for Major Jameson who is in south Carolina. It shall be forwarded by the first opportunity.
        Should a certain operation take place, it will be necessary to establish a very regular communication with Long Island. These plans are better settled personally than by letter, I shall be glad to see you at Head Quarters. After leaving some person who can be intrusted with the Rect of C—— letters and forwarding them and any observations upon the sound, be pleased to ride over. I am Dear Sir Yr most ot Servt
        
          Go: Washington
        
      